Order denying, by a divided court, complainant’s application for an order of filiation reversed, without costs, and a new trial ordered. We think the determination is contrary to the weight of the evidence on the face of the record and under the circumstances a new trial should be ordered. Present — Peek, P. J., Dore, Cohn, Van Voorhis and MeCurn, JJ.; Van Voorhis, J., dissents and votes to affirm in the following memorandum: The relationship between petitioner and the other members of defendant’s family, and defendant himself, was so bizarre that the determination of the Court of Special Sessions should be affirmed, notwithstanding that defendant signed the birth record as the father of the child. The triers of the fact, who saw and heard the witnesses, may well have found that he did so in order to protect somebody else.